Citation Nr: 0210035	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  95-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-operative 
meniscectomy of the left knee, currently evaluated as 30 
percent disabling, effective from November 9, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from September 1956 to 
September 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which increased a rating for left knee disability 
from 10 to 20 percent effective from November 9, 1990.

The veteran filed a notice of disagreement in February 1992, 
and a statement of the case was issued in March 1992.  After 
additional development, and several requests by the veteran 
for an extension of time to appeal, a rating decision of 
August 1992 increased the rating to 30 percent under 
Diagnostic Code 5257, effective from November 9, 1990.  A 
June 1993 rating decision continued the 30 percent rating, 
and a statement of the case was issued in July 1995.  The 
veteran timely perfected an appeal, subsequent to numerous 
requests for extension of time, in September 1995.  Because 
the increase in the evaluation of the veteran's left knee 
disability does not represent the maximum rating available 
for this disability, the veteran's claim for an increased 
evaluation for this condition remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993); see also Norris v. West, 
12 Vet. App. 413, 420 (1999).

The Board notes that the veteran raised several claims for 
compensation in numerous statements, and in his substantive 
appeal of September 1995: in a letter dated February 5, 1992, 
the veteran asserted nerve damage to his upper and lower leg, 
and lower back, as a result of February 1991 arthrotomy 
surgery; in a letter dated February 28, 1992, the veteran 
raised claims of entitlement for injuries sustained during 
administration of an improper spinal anesthesia during 1991 
surgery on his left knee, causing peripheral motor and 
sensory nerve damage to his back, spine, and left leg; in a 
letter dated April 14, 1992, the veteran asserted that there 
were "problems that occurred regarding medical treatment 
prior to, during and after the operation which caused 
consideral [sic] pain and stress."  He asserted that he had 
suffered "serious nerve damage."  Also in a May 1992 
letter, the veteran asserted being unable to work since 
November 1990 due to his knee condition, nerve condition, and 
high blood pressure which he "did not have prior to the knee 
surgery"  He also claimed total disability, stating that he 
was "[s]ure as hell 100% now".  He reiterated these claims 
in additional correspondence of March 1993, June 1993, 
October 1993, April 1994, and in a June 1995 letter asserting 
"improper treatment", and having "been unable to work."  
Additionally, in a telephone contact note dated February 
2002, the RO documented that the veteran is claiming service 
connection for a back disability under 38 U.S.C.A. § 1151 
(secondary service connection under 38 C.F.R. § 3.310 may 
also apply given the facts of this case).  The veteran also 
requested compensation for these disabilities in his 
substantive appeal Form 9 of September 1995.

The Board notes that these issues raised by the veteran are 
not procedurally developed for appellate purposes, and are 
not properly before the Board at this time.  They are 
referred to the RO for initial or continued processing as 
appropriate.

Additionally, in his substantive appeal, VA Form 9, filed in 
September 1995, the veteran indicated that he did not want a 
hearing before the Board at that time.  But in a letter dated 
March 25, 2002, he requested a hearing without specifying 
what type.  The Board sent him letters dated May 16 and July 
5, 2002, seeking clarification.  From his responses it 
appears he no longer wants a hearing and his request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2002).

The Board has reviewed the voluminous medical evidence of 
record.  In the interest of clarity, the Board will confine 
its discussion to the evidence that relates to the only issue 
on appeal.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


FINDINGS OF FACT

1. All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2.  The left knee impairment is manifested primarily by 
locking, intermittent pain and giving way, slight or 
noncompensable limitation of motion with pain, mild 
lateral collateral instability, positive McMurray's test, 
stiffness, a slight limp, slight atrophy of the left 
quadriceps muscle; use of a knee brace and cane for 
ambulation, functional impairment, limitation of flexion 
from 50 to 115 degrees, limitation of extension from 0 to 
5 degrees.  No ankylosis, arthritis, malunion, nonunion, 
or other symptoms that produce additional functional 
impairment are shown, or more nearly approximated.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5107 (West 1991& Supp. 2002); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5257, 5010, 5257, 5258, 5259, 5260, 
5261, 5262, 5263 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Factual Background

November 1990 VA hospital records show that the veteran was 
admitted for locking of the left knee.  He reported a history 
of arthrotomy and meniscectomy in service in 1955, secondary 
to trauma.  He complained of locking of the left knee while 
climbing steps and severe sharp pain in the joints.  No 
medial or lateral instability was noted, but a medial 
arthrotomy scar was visible.  Active range of motion was 0 to 
100 degrees, and crepitus was noted on the medial joint line.

January 1991 progress notes showed that the veteran reported 
falling down a flight  of stairs two months prior.  In 
February 1991, the veteran underwent arthroscopy with 
debridement of the left medial meniscus.  April 1991 progress 
notes indicated left knee pain, swelling and positive 
effusion, with tenderness in the medial joint margin.

In May 1991 progress notes, the veteran complained of pain in 
the left knee, and was issued a cane and knee brace.  The 
examiner reported muscle strength as good, with sensory 
testing intact to pin prick.  Therapy and strengthening 
exercises were recommended.  In July 1991, the veteran 
complained of pain, swelling and intermittent locking of the 
knee, aggravated by weight bearing activities and climbing 
stairs.  He was noted as ambulatory, with use of a cane, with 
a slightly antalgic gait pattern.  X-rays showed normal 
findings.  In August 1991 notes, the veteran reported 
persistent left knee pain and received local intraarticular 
injection. 

November 1991 x-rays of the knees showed articular surfaces 
to be smooth and joint spaces well preserved.  There was no 
effusion, lytic or blastic lesion, and no fracture or 
dislocation.  The examination was noted as normal.  A 
physical therapy note indicated that the veteran was 
discharged from physical therapy for non-attendance after 
four visits, from October 1991 to November 1991.

December 1991 VA progress notes show that the veteran 
complained of constant pain in the left knee, especially when 
climbing stairs.  He wore a brace, and used a cane for 
ambulation.  Range of motion was noted as 100 degrees 
flexion, and full extension, with good muscle strength.

In January 1992, the veteran was seen with a provisional 
diagnosis to rule out femoral neuropathy.  By letter dated 
February 1992, he asserted injury to the motor and sensory 
nerves of his left leg, and disc damage to his back during 
the course of the 1991 knee surgery.  He submitted a letter 
dated February 1992, from a VA physician attesting to 
continuation of therapy for his knee surgery, and his 
inability to work.

February 1992 progress notes showed complaints of chronic 
knee pain since arthroscopy, with climbing stairs, when 
sitting or standing up, and occasional locking and lower back 
pain.  Muscle strength was noted as good, with atrophy of the 
left quadriceps by half inch under the right.  He wore a knee 
support and ambulated with a straight cane, with a mild limp.  
There was tenderness to the left knee medial joint line, with 
negative laxity, negative Drawer and Lachman's tests.  
Sensation was intact.  February 1992 X-rays were positive for 
degenerative arthritis of the right and left hips.  EMG 
testing revealed peripheral poly-neuropathy with axonal 
changes.

In April 1992, the veteran underwent VA bones and joints 
examination.  Bones examination revealed complaints of pain, 
weakness and numbness over the left knee.  There was no 
swelling or fluid in the knee.  Objectively, there was a 10 
cm old healed thin movable surgical scar on the medial aspect 
of the left knee.  Range of motion was extension 0 degrees 
and flexion 140, with no instability to manual medial and 
lateral counter pressure.  There was negative Drawer sign.  
The veteran was noted to walk with aid of an elastic knee 
support with bilateral steel hinged rods.  He reported being 
unable to walk on his heels, on the balls of his foot, or to 
squat.  Knee and ankle jerks were active and equal 
bilaterally.  X-rays revealed both knee joint spaces were 
within normal limits, with no significant bone, joint or soft 
tissue abnormalities identified.  

VA joints examination showed complaints of severe pain on 
minimal motion.  The veteran was noted to walk with a marked 
limp, holding the left knee stiff.  No swelling or 
deformities were noted.  Flexion in the left knee was 140 
degrees with pain, with 0 degree extension, as in the right 
knee.

April 1992 progress notes show that the veteran was 
ambulating unsteadily with a cane, wore elastic knee 
supports, and atrophy of the left quadriceps muscle was 
noted.  EMG testing revealed sensory findings compatible with 
peripheral polyneuropathy involving the left lower extremity.

A rating decision of August 1992 increased the rating for 
left knee disability to 30 percent under Diagnostic Code 
5257, effective from November 9, 1990.

On VA examination in May 1993, the veteran complained of left 
knee pain, increasing on standing or walking, and reported a 
history of reaction to spinal anesthesia.  There was moderate 
swelling over the lateral aspect of the knee.  Motion was 0 
to 50 - 60 degrees with discomfort, and the veteran was noted 
as wearing a brace.  His gait was antalgic, and a surgical 
scar was noted over the medial aspect of the left knee, as 
well as multiple wounds from arthroscopic surgery.

On July 2001 VA examination, conducted with review of the 
claims file by the examiner, the veteran reported pain, 
weakness, stiffness, swelling, instability and giving way 
with numbness from the knee down, and pain treated with 
painkillers.  The veteran was noted to have a cane, but no 
crutches, and sometimes wore a steel hinged brace, although 
he stated he was not wearing one at the examination because 
it was too large for his left knee.  There was no evidence of 
inflammatory arthritis or dislocation.  Circumference of the 
left knee was 36.9 and of the right, 36.4.  The veteran 
walked erect, with a slight limp due to his left knee 
stiffness.  He could rise on his toes with difficulty, but 
not on his heels, and could not squat.  An 8.1 cm old healed 
scar on the medial aspect of the left knee was noted, with 
arthroscopic scars about the left knee.  There was no fluid 
in the right or left knees. 

Range of motion was extension to 0 degrees on the right, and 
5 degrees on the left.  Flexion 0 to 125 degrees on the 
right, and 0 to 115 degrees on the left.  Crepitation was 
noted on passive motion of the left knee.  There was no 
instability to manual, medial and lateral counter pressure.  
There was negative Drawer sign and negative Lachman's sign 
bilaterally.  McMurray's test was positive on the left knee, 
and negative on the right.  The examiner noted findings of a 
complex tear in the posterior horn of the medial meniscus of 
the left knee, with a cyst in the anterior aspect of the 
medial femoral condyle.

Analysis

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

On review of the record, the Board finds that all facts 
relevant to this issue have been properly and sufficiently 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the VCAA.  In this regard, the Board notes that 
by virtue of the rating decisions dated January 1992, June 
1993, and initial and supplemental statements of the case, as 
well as various notices issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the laws and regulations governing the claim, and the 
basis for denial of the claim.  Specifically, by VCAA notice 
dated July 2001, the veteran has been notified of what is 
needed to substantiate the claim.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.

Additionally, the RO has made reasonable efforts to obtain 
all relevant records adequately identified by the veteran and 
to associate them with the claims folder.  Moreover, the 
veteran has undergone several VA examinations in connection 
with the claim.  Finally, there is no indication that there 
is additional, existing evidence outstanding that is 
necessary for adjudication of this issue on appeal, thus 
adequate notice and assistance contemplated by the VCAA have 
been provided.  Adjudication of this appeal, without remand 
to the RO for further consideration under the new law, poses 
no risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  Separate Diagnostic Codes ("DC") 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001). The regulations require that 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history, and application of 
pertinent regulations.  38 C.F.R. § 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule). A 10 percent rating contemplates a knee 
disability which is slight in nature, as would be manifested 
by slight impairment of the knee with recurrent subluxation 
or lateral instability (Diagnostic Code 5257), symptomatic 
state after removal of semi-lunar cartilage (Diagnostic Code 
5259), leg flexion limited to 45 degrees (Diagnostic Code 
5260), leg extension limited to 10 degrees (Diagnostic Code 
5261), impairment of the tibia or fibula, by either nonunion 
or malunion, with slight knee disability (Diagnostic Code 
5262) or genu recurvatum (Diagnostic Code 5263).

A 20 percent rating is warranted for moderate impairment of 
the knee with recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage with 
frequent episodes of "locking" pain, and effusion into the 
joint (Diagnostic Code 5258), leg flexion limited to 30 
degrees (Diagnostic Code 5260), leg extension limited to 15 
degrees (Diagnostic Code 5261), or impairment of the tibia or 
fibula, by either nonunion or malunion, with moderate knee 
disability (Diagnostic Code 5262).

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), severe impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), leg flexion limited to 15 degrees (Diagnostic Code 
5260), leg extension limited to 20 degrees (Diagnostic Code 
5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee disability (Diagnostic 
Code 5262).

A 40 percent rating is warranted for ankylosis of the knee 
with unfavorable angle in flexion between 10 and 20 degrees 
(Diagnostic Code 5256), leg extension limited to 30 degrees 
or impairment of the tibia or fibula by nonunion with loose 
motion requiring brace (Diagnostic Code 5262).

Additionally, where a claimant has instability of the knee 
and arthritis with limitation of motion which at least meets 
the criteria for a zero percent disability evaluation under 
Diagnostic Codes 5260 or 5261, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003. VAOPGCPREC 23-
97 (July 1, 1997). A non-compensable evaluation for loss of 
motion contemplates leg flexion limited to 60 degrees 
(Diagnostic Code 5260) or leg extension limited to 5 degrees 
(Diagnostic Code 5261).

Traumatic arthritis is rated as analogous to degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  There are three circumstances 
under which compensation may be available for degenerative 
changes: (1) where limitation of motion meets the criteria in 
the diagnostic code(s) applicable to the joint(s) involved, 
the corresponding rating under the code(s) will be assigned; 
(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the applicable code(s), a rating of 10% will be 
assigned for each major joint or group of minor joints 
affected to be combined, not added; or (3) where there is no 
limitation of motion, a rating of 10% or 20%, depending on 
the degree of incapacity, may still be assigned if there is 
x- ray evidence of the involvement of 2 or more major joints 
or 2 or more minor joints. Hicks v. West, 8 Vet. App. 417, 
420 (1995).

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
use of the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40.  The symptoms enunciated in 38 C.F.R. § 4.45, which 
include pain on movement and swelling and recognizes the knee 
as a major joint for purposes of rating disability from 
arthritis, overlap the symptoms recognized in Diagnostic Code 
5003. The symptoms enunciated in 38 C.F.R. § 4.59, which 
include painful motion due to arthritis, also overlap the 
symptoms recognized in Diagnostic Code 5003. See Hicks, 8 
Vet. App. at 420 (the schedular criteria of Diagnostic Code 
5003 must be read in conjunction with the provisions of 38 
C.F.R. § 4.59).

The standard full range of motion of the knee is measured 
from 0 degrees of extension to 140 degrees of flexion. 38 
C.F.R. § 4.71, Plate I (2001).

Essentially, the veteran contends that he has a painful left 
knee disability that produces impairment supporting the 
assignment of a higher rating than the current 30 percent 
assigned under Diagnostic Code 5257.  The overall evidence 
shows that the left knee disability is manifested primarily 
by pain on prolonged ambulation, some limitation of flexion 
on May 1993 VA examination (50-60 degrees), and on July 2001 
VA examination (115 degrees); and limitation of extension to 
5 degrees (July 2001).  There is no X-ray evidence of 
arthritis of the knee.  There is reported use of a steel-
hinged brace and a cane, and mild limp with stiffness, 
swelling, tenderness, and instability.  These findings 
support a rating of 20 percent (the maximum) under Diagnostic 
Code 5258 for dislocated semilunar cartilage with frequent 
locking, pain, and effusion.  However, in recognition of 
limitation of motion and subjective complaints, the RO has 
applied a 30 percent rating (the maximum) for "severe" knee 
disability under Diagnostic Code 5257, effective from 
November 9, 1990.  The Board will also consider all 
applicable rating codes for the knee, to determine whether an 
increased rating is warranted under any other code.

Under Diagnostic Code 5003 or 5010, the Board finds no 
competent evidence of record that warrants the assignment of 
a separate rating for arthritis of the knee.  No X-ray 
finding of arthritis is of record.  Consequently, a separate 
rating for arthritis is inapplicable here.

Under Diagnostic Code 5260, the highest (30 percent) rating 
contemplates flexion limited to 15 degrees.  Under Diagnostic 
Code 5261, a 40 percent rating contemplates extension limited 
to 30 degrees or greater.  The record shows that the 
appellant has functional loss associated with painful motion 
and limitation of flexion 50-60 degrees (1993), and extension 
limited to 5 degrees on one examination.  Thus the maximum 
rating available under Diagnostic Code 5260 would be 10 
percent, and under Diagnostic Code 5261, 0 percent.  He would 
be entitled to a rating of 10 percent, but no more, under 
these diagnostic codes, which is comparable to the current 
rating in the context of a combination of 20 percent under 
Diagnostic Code 5258 and 10 percent based on limitation of 
motion.

Consideration under Diagnostic Code 5256 or 5262 is 
unwarranted.  Because there is no evidence of ankylosis of 
the knee, or impairment of the tibia or fibula with malunion 
or nonunion, a rating greater than the assigned 30 percent is 
not warranted under Diagnostic Codes 5256 or 5262 
respectively.  Consideration under Diagnostic Code 5263 is 
likewise unwarranted there being no objective evidence of 
genu recurvatum of the left knee.

With respect to Diagnostic Codes 5258 and 5259, both of these 
diagnostic codes provide for maximum ratings of less than 30 
percent.  To assign additional disability compensation under 
either of these diagnostic codes based on pain and painful 
motion would amount to evaluation of the same disability 
under various diagnoses.  This amounts to pyramiding, a 
rating practice to be avoided. See 38 C.F.R. § 4.14.

The Board has found that the appellant does not meet the 
criteria for a higher schedular rating than 30 percent under 
the relevant Diagnostic Codes: 5003, 5010 and 5256-5263, even 
after considering the factors listed at 38 C.F.R. §§ 4.40, 
4.45 and 4.59.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  First, there are a number of 
ratings which anticipate greater knee disability.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
periods of hospitalization for the service connected knee 
disability.  He underwent arthrotomy in 1991 and 
hospitalization later that year (and was assigned temporary 
100 percent ratings on each occasion), and there have been no 
hospitalizations related to knee disability since then.  
Additionally, there is no competent objective medical 
evidence of record showing that the service-connected 
disability so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.  (The Board notes, however, the veteran's pending 
claim related to unemployability following the back injury.)  
Accordingly, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

Since the preponderance of the evidence is against the claim 
for an increased evaluation for the left knee disability, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for the left knee disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

